Title: To James Madison from James Monroe, 5 March 1790
From: Monroe, James
To: Madison, James


Dear Sir
Richmond March 5. 1790.
I flatter’d myself I shod. have been able by this, to have remitted you my proportion of the balance due Mr. Taylor for the land we bought of him—but my endeavors have been ineffectual, nor do any prospects that I have, warrant a hope, I shall be able to command it, within any short period of time. Thus circumstanc’d it wod. be more agreeable to me to disengage myself from the contract. Perhaps it might suit you to take the whole—if so I doubt not I shod. accede with pleasure, to whatever might be agreeable to you—otherwise it may be adviseable to propose it to Mr. Taylor, as I fear it will not be in my power to raise the money in time for his purpose—nor is it agreeable to me to keep him longer in suspense.
Mr. Jefferson is in town & will sit out in a day or two for New York. His daughter has been lately married to Mr. Randolph. I have nothing worthy yr. attention to give you. The measures of yr. house respecting the publick debt is the only subject of debate here—the different plans have their advocates. I am not myself suffi[ci]ently acquainted with either to determine on its merits. The impression, a superficial view of the subject, has made on my mind, has not engag’d its assent to either—but the subject is a difficult one, & the means are narrow & circumscrib’d, so that tis hardly possible to devise any plan free from exception. We beg you to remember us to our friends in B. way. I am dear sir with great respect & esteem sincerely yours
Jas. Monroe
